PER CURIAM.
Steven Fields appeals his conviction of possession of a firearm by a convicted felon. He raises several issues, but we find merit only in his contention, with which the State agrees, that there are two errors with regard to his judgment.
The judgment reflects the imposition of a cost of $2 pursuant to section 943.25(13), Florida Statutes (1995). The trial court, however, did not orally pronounce the imposition of this cost, and accordingly, we strike it. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
The judgment also reflects that Fields entered a plea of no contest to both counts of the information in this case. This is incorrect. The State entered a nolle prosequi of count II, and a jury found Fields guilty of count I. Thus, we remand for correction of the judgment accordingly.
Conviction affirmed, cost stricken, and remanded for corrections.
ALTENBERND, A.C.J., and WHATLEY and NORTHCUTT, JJ., concur.